                                                                                          FILED
                                                                                 2019 Jan-04 PM 01:20
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

WILLIAM OTIS JAMES BROWN,                 )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No. 2:17-cv-00965-LSC-HNJ
                                          )
JOHN SAMANIEGO, et al.,                   )
                                          )
      Defendants.                         )

                          MEMORANDUM OPINION

      The magistrate judge filed a report on November 30, 2018, recommending

the defendants’ special report be treated as a motion for summary judgment and

further recommending that the motion be granted. (Doc. 38). Although the parties

were advised of their right to file specific written objections within fourteen days,

no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court ORDERS that the defendants’ motion for summary judgment is

GRANTED, the court finding no genuine issues of material fact exist.
DONE and ORDERED on January 4, 2019.



                           _____________________________
                                  L. Scott Coogler
                            United States District Judge
                                                       160704




                           2
